Citation Nr: 0533984	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-26 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for carotid artery disease, 
status post cerebrovascular accident, secondary to service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to June 
1982.

This case came to the Board of Veterans' Appeals (Board) from 
a September 2003 RO decision that denied service connection 
for carotid artery disease, status post cerebrovascular 
accident.  The veteran filed a notice of disagreement with 
this decision in October 2003, and the RO issued a statement 
of the case (SOC) in June 2004.  In July 2004, the veteran 
filed a timely substantive appeal.

In February 2005, the Board remanded the veteran's claim in 
order to comply with his hearing request.  

In July 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

The Board notes that the RO's September 2003 decision refers 
to a prior RO decision, the issue date of which is not given, 
that denied service connection for a cerebrovascular accident 
occurring in 1991.  The RO's prior decision, notice to the 
veteran of any such decision, and post service medical 
treatment records relating to this condition in 1991, do not 
appear in the veteran's claims folder.  Thus, the Board has 
adjudicated the issue herein as an original claim for service 
connection.


FINDINGS OF FACT

The veteran currently has carotid artery disease, status post 
cerebrovascular accident, which has been aggravated by his 
service-connected diabetes mellitus, type II, and coronary 
artery disease, status post coronary bypass graft surgery.


CONCLUSION OF LAW

Carotid artery disease, status post cerebrovascular accident, 
is proximately due to or the result of his service-connected 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on the claim.  

Initially, the Board notes that it appears that the veteran's 
original claims folder has been lost, and that the current 
file is a rebuilt claims folder constructed by the RO.  
Unfortunately, original rating actions, the veteran's service 
medical records, and some of his post service medical 
records, are not available for the Board to consider.  
Nevertheless, there is sufficient information available to 
render a decision in this case.  

Generally, service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  A veteran may also establish 
service connection if all of the evidence, including that 
pertaining to service, shows that a disease first diagnosed 
after service was incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Service connection also may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this case, the veteran is seeking entitlement to service 
connection for carotid artery disease.  He specifically 
alleges that this condition has been caused or aggravated by 
his service-connected diabetes.  

At this time, the veteran is service-connected, in pertinent 
part, for diabetes mellitus, type II, evaluated as 40 percent 
disabling; and for coronary artery disease, status post 
coronary artery bypass graft, evaluated as 30 percent 
disabling.  

The evidence clearly shows the veteran, indeed, has carotid 
artery disease for which he underwent surgery in 2003.  As to 
the evidence addressing the veteran's specific contention, it 
consists essentially of numerous medical treatises submitted 
by the veteran and the conclusions of a VA examiner.  The 
medical treatises unanimously reflect the conclusion that 
diabetes is a major risk factor for cardiovascular disease 
and stroke.  One particular article, Diabetes and Progression 
of Carotid Atherosclerosis, The Insulin Resistance 
Atherosclerosis Study, had the specific conclusion that 
progression of carotid atherosclerosis is accelerated in 
persons with diabetes. 

On the other hand, the evidence also includes the report of 
an examination conducted for VA purposes in August 2003.  
This report, prepared by a physician's assistant (PA) offered 
the conclusion that it was unlikely the veteran's carotid 
artery disease was "directly related to his atherosclerotic 
coronary artery disease," but allowed there could be an 
underlying common factor for both entities.  The following 
month, it appears the RO telephonically contacted this PA for 
a response to the specific question of whether the veteran's 
carotid artery disease is related to, or secondary to his 
diabetes.  Her response was that the veteran's carotid artery 
disease is not likely related to diabetes, but more likely 
related to other lifestyle choices.  

Significantly, the PA does not appear to have addressed the 
"secondary" question posed by this appeal, and as 
understood in the context of a claim for service connection.  
(Did the veteran's diabetes cause an increase in severity of 
his carotid artery disease?)  That being so, and given the 
favorable conclusions set out in the medical treatises noted 
above, the Board finds that with the resolution of reasonable 
doubt in the veteran's favor, his carotid artery disease may 
be considered to have been aggravated by his diabetes for 
purposes of awarding service connection benefits.  
Accordingly, his appeal is granted.  

Under the circumstances of the present case, the Board finds 
there has been adequate VA compliance with the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 


ORDER

Service connection for carotid artery disease, status post 
cerebrovascular accident, secondary to service-connected 
disabilities, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


